Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using narcotics and controlled substances after his urine tested positive for the presence of marihuana. Petitioner was sentenced to one year in the special housing unit and loss of privileges. Although he admitted his guilt at the disciplinary hearing, petitioner contends that the determination must be annulled because of an off-the-record conversation that he allegedly overheard between the Hearing Officer and a correction officer regarding an appropriate penalty. There is, however, no evidence beyond petitioner’s assertions that such a conversation took place and, even if it did, there is no indication that petitioner was prejudiced as a result thereof (see, Matter of Cowart v Coughlin, 193 AD2d 887, 888). The record discloses that this was petitioner’s fifth alcohol or drug-related offense, rendering the penalty appropriate (see, Matter of Rodriguez v Coughlin, 216 AD2d 617). We have examined petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.